UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-4918


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JUAN ANTONIO PONCE-GONZALEZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:13-cr-00070-BO-1)


Submitted:   June 16, 2014                     Decided:    June 20, 2014


Before GREGORY    and   WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Yvonne V. Watford-McKinney, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Antonio Ponce-Gonzalez appeals his conviction and

sentence after pleading guilty to illegal reentry after being

deported subsequent to a felony conviction in violation of 8

U.S.C. § 1326(a), (b)(1) (2012).             He was sentenced to 21 months

in prison and no supervised release.             The district court ordered

that his prison sentence would run consecutively to his 14-month

sentence imposed by the court in another case.                   On appeal, he

contends that his counsel was ineffective for not appealing the

other judgment, and his sentence is unreasonable.                We affirm.

            To the extent that Ponce-Gonzalez challenges the other

judgment    or   counsel’s    actions   in    the    other   case,    this     Court

lacks jurisdiction to consider his claims because he did not

appeal the judgment.         See 18 U.S.C. § 3742(a) (2012); 28 U.S.C.

§ 1291 (2012).        To the extent that he challenges his counsel’s

actions    in    this   case,    we   conclude      that   the   claim    is    not

cognizable on direct appeal because it does not conclusively

appear on the record that counsel was deficient or prejudicial.

See United States v. Powell, 680 F.3d 350, 359 (2012).

            We review a criminal sentence for reasonableness using

an abuse of discretion standard.             United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).            We first consider whether the district

court     committed     a   significant      procedural      error,      such    as

                                        2
improperly      calculating          the     Guidelines         range    or     inadequately

explaining the sentence imposed.                   United States v. Allmendinger,

706 F.3d 330, 340 (4th Cir.), cert. denied, 133 S. Ct. 2747

(2013).        If the sentence is procedurally reasonable, we then

consider      whether     it    is    substantively        reasonable,          taking    into

account the totality of the circumstances.                          Gall, 552 U.S. at

51.      We presume that a sentence within or below a properly

calculated Guidelines range is substantively reasonable.                                United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).

               In sentencing, the district court must first correctly

calculate the defendant’s Guidelines range.                             Allmendinger, 706
F.3d at 340.       The court is next required to give the parties an

opportunity to argue for what they believe is an appropriate

sentence, and the court must consider those arguments in light

of the factors set forth in 18 U.S.C. § 3553(a) (2012).                                    Id.

When rendering a sentence, the court must make and place on the

record    an    individualized         assessment      based        on    the       particular

facts of the case.             United States v. Carter, 564 F.3d 325, 328,

330 (4th Cir. 2009).             While a court must consider the statutory

factors     and    explain       its       sentence,       it    need     not       explicitly

reference      § 3553(a)       or    discuss       every    factor       on     the    record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

The   court     “should    set       forth    enough   to       satisfy       the    appellate

court that [it] has considered the parties’ arguments and has a

                                               3
reasoned      basis      for    exercising      [its]    own    legal      decisionmaking

authority.”        Rita v. United States, 551 U.S. 338, 356 (2007).

              We     have      reviewed   the    record    and     conclude       that       the

sentence is reasonable.                On appeal, Ponce-Gonzalez contends it

is unreasonable because the district court sentenced him at the

high end rather than the low end of his Guidelines range “when

there    were      not      any    aggravating      factors       and       he   had        been

cooperating with the government,” and it failed to adequately

explain the decision.               However, the court explained “the most

aggravating fact” in his case was that he was recently convicted

and sentenced to 364 days in prison for illegal reentry and was

deported again, but he came right back and the sentence did not

deter him from doing so.               Moreover, while he argued that he had

“attempted      to    provide      information      to    the     Government        to      help

them,”   he     acknowledged        his   cooperation       had      not    risen      to    the

level of substantial assistance; and he did receive a reduction

in his Guidelines range for acceptance of responsibility.                                    We

conclude      that    the      court   reasonably       determined         and   adequately

explained that a sentence at the high end of the Guidelines

range was appropriate based on his repeated violation of the law

and the fact that the prior sentence was inadequate to deter it.

              Accordingly, we affirm the district court’s judgment.

We   dispense      with     oral    argument      because      the    facts      and     legal



                                             4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5